(Slip Opinion)              OCTOBER TERM, 2016                                       1

                                       Syllabus

         NOTE: Where it is feasible, a syllabus (headnote) will be released, as is
       being done in connection with this case, at the time the opinion is issued.
       The syllabus constitutes no part of the opinion of the Court but has been
       prepared by the Reporter of Decisions for the convenience of the reader.
       See United States v. Detroit Timber & Lumber Co., 200 U.S. 321, 337.


SUPREME COURT OF THE UNITED STATES

                                       Syllabus

                 MASLENJAK v. UNITED STATES

CERTIORARI TO THE UNITED STATES COURT OF APPEALS FOR
                  THE SIXTH CIRCUIT

       No. 16–309.      Argued April 26, 2017—Decided June 22, 2017
Petitioner Divna Maslenjak is an ethnic Serb who resided in Bosnia
  during the 1990’s, when a civil war divided the new country. In 1998,
  she and her family sought refugee status in the United States. In-
  terviewed under oath, Maslenjak explained that the family feared
  persecution from both sides of the national rift: Muslims would mis-
  treat them because of their ethnicity, and Serbs would abuse them
  because Maslenjak’s husband had evaded service in the Bosnian Serb
  Army by absconding to Serbia. Persuaded of the Maslenjaks’ plight,
  American officials granted them refugee status. Years later, Maslen-
  jak applied for U. S. citizenship. In the application process, she
  swore that she had never given false information to a government of-
  ficial while applying for an immigration benefit or lied to an official to
  gain entry into the United States. She was naturalized as a U. S. cit-
  izen. But it soon emerged that her professions of honesty were false:
  Maslenjak had known all along that her husband spent the war years
  not secreted in Serbia, but serving as an officer in the Bosnian Serb
  Army.
     The Government charged Maslenjak with knowingly “procur[ing],
  contrary to law, [her] naturalization,” in violation of 18 U.S. C.
  §1425(a). According to the Government’s theory, Maslenjak violated
  §1425(a) because, in the course of procuring her naturalization, she
  broke another law: 18 U.S. C. §1015(a), which prohibits knowingly
  making a false statement under oath in a naturalization proceeding.
  The District Court instructed the jury that, to secure a conviction un-
  der §1425(a), the Government need not prove that Maslenjak’s false
  statements were material to, or influenced, the decision to approve
  her citizenship application. The Sixth Circuit affirmed the convic-
  tion, holding that if Maslenjak made false statements violating
2                 MASLENJAK v. UNITED STATES

                                Syllabus

    §1015(a) and procured naturalization, then she also violated
    §1425(a).
Held:
    1. The text of §1425(a) makes clear that, to secure a conviction, the
 Government must establish that the defendant’s illegal act played a
 role in her acquisition of citizenship. To “procure . . . naturalization”
 means to obtain it. And the adverbial phrase “contrary to law” speci-
 fies how a person must procure naturalization so as to run afoul of
 the statute: illegally. Thus, someone “procure[s], contrary to law,
 naturalization” when she obtains citizenship illegally. As ordinary
 usage demonstrates, the most natural understanding of that phrase
 is that the illegal act must have somehow contributed to the obtain-
 ing of citizenship. To get citizenship unlawfully is to get it through
 an unlawful means—and that is just to say that an illegality played
 some role in its acquisition.
    The Government’s contrary view—that §1425(a) requires only a vi-
 olation in the course of procuring naturalization—falters on the way
 language naturally works. Suppose that an applicant for citizenship
 fills out the paperwork in a government office with a knife tucked
 away in her handbag. She has violated the law against possessing a
 weapon in a federal building, and she has done so in the course of
 procuring citizenship, but nobody would say she has “procure[d]” her
 citizenship “contrary to law.” That is because the violation of law and
 the acquisition of citizenship in that example are merely coincidental:
 The one has no causal relation to the other. Although the Govern-
 ment attempts to define such examples out of the statute, that effort
 falls short for multiple reasons. Most important, the Government’s
 attempted carve-out does nothing to alter the linguistic understand-
 ing that gives force to the examples the Government would exclude.
 Under ordinary rules of language usage, §1425(a) demands a causal
 or means-end connection between a legal violation and naturaliza-
 tion.
    The broader statutory context reinforces the point, because the
 Government’s reading would create a profound mismatch between
 the requirements for naturalization and those for denaturalization:
 Some legal violations that do not justify denying citizenship would
 nonetheless justify revoking it later. For example, lies told out of
 “embarrassment, fear, or a desire for privacy” (rather than “for the
 purpose of obtaining [immigration] benefits”) are not generally dis-
 qualifying under the statutory requirement of “good moral charac-
 ter.” Kungys v. United States, 485 U.S. 759, 780; 8 U.S. C.
 §1101(f)(6). But under the Government’s reading of §1425(a), any lie
 told in the naturalization process would provide a basis for rescinding
 citizenship. The Government could thus take away on one day what
                   Cite as: 582 U. S. ____ (2017)                     3

                              Syllabus

it was required to give the day before. And by so unmooring the rev-
ocation of citizenship from its award, the Government opens the door
to a world of disquieting consequences—which this Court would need
far stronger textual support to believe Congress intended. The stat-
ute Congress passed, most naturally read, strips a person of citizen-
ship not when she committed any illegal act during the naturaliza-
tion process, but only when that act played some role in her
naturalization. Pp. 4–9.
   2. When the underlying illegality alleged in a §1425(a) prosecution
is a false statement to government officials, a jury must decide
whether the false statement so altered the naturalization process as
to have influenced an award of citizenship. Because the entire natu-
ralization process is set up to provide little room for subjective pref-
erences or personal whims, that inquiry is properly framed in objec-
tive terms: To decide whether a defendant acquired citizenship by
means of a lie, a jury must evaluate how knowledge of the real facts
would have affected a reasonable government official properly apply-
ing naturalization law.
   If the facts the defendant misrepresented are themselves legally
disqualifying for citizenship, the jury can make quick work of that
inquiry. In such a case, the defendant’s lie must have played a role
in her naturalization. But that is not the only time a jury can find
that a defendant’s lies had the requisite bearing on a naturalization
decision, because lies can also throw investigators off a trail leading
to disqualifying facts. When relying on such an investigation-based
theory, the Government must make a two-part showing. Initially,
the Government must prove that the misrepresented fact was suffi-
ciently relevant to a naturalization criterion that it would have
prompted reasonable officials, “seeking only evidence concerning citi-
zenship qualifications,” to undertake further investigation. Kungys,
485 U.S., at 774, n. 9. If that much is true, the inquiry turns to the
prospect that such an investigation would have borne disqualifying
fruit. The Government need not show definitively that its investiga-
tion would have unearthed a disqualifying fact. It need only estab-
lish that the investigation “would predictably have disclosed” some
legal disqualification. Id., at 774. If that is so, the defendant’s mis-
representation contributed to the citizenship award in the way
§1425(a) requires. This demanding but still practicable causal
standard reflects the real-world attributes of cases premised on what
an unhindered investigation would have found.
   When the Government can make its two-part showing, the defend-
ant may overcome it by establishing that she was qualified for citi-
zenship (even though she misrepresented facts that suggested the
opposite). Thus, whatever the Government shows with respect to a
4                   MASLENJAK v. UNITED STATES

                                  Syllabus

    thwarted investigation, qualification for citizenship is a complete de-
    fense to a prosecution under §1425(a). Pp. 10–15.
      3. Measured against this analysis, the jury instructions in this case
    were in error. The jury needed to find more than an unlawful false
    statement. However, it was not asked to—and so did not—make any
    of the necessary determinations. The Government’s assertion that
    any instructional error was harmless is left for resolution on remand.
    Pp. 15–16.
821 F.3d 675, vacated and remanded.

  KAGAN, J., delivered the opinion of the Court, in which ROBERTS, C. J.,
and KENNEDY, GINSBURG, BREYER, and SOTOMAYOR, JJ., joined. GOR-
SUCH, J., filed an opinion concurring in part and concurring in the
judgment, in which THOMAS, J., joined. ALITO, J., filed an opinion con-
curring in the judgment.
                        Cite as: 582 U. S. ____ (2017)                              1

                             Opinion of the Court

     NOTICE: This opinion is subject to formal revision before publication in the
     preliminary print of the United States Reports. Readers are requested to
     notify the Reporter of Decisions, Supreme Court of the United States, Wash-
     ington, D. C. 20543, of any typographical or other formal errors, in order
     that corrections may be made before the preliminary print goes to press.


SUPREME COURT OF THE UNITED STATES
                                   _________________

                                   No. 16–309
                                   _________________


            DIVNA MASLENJAK, PETITIONER v.


                   UNITED STATES


 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT


                                 [June 22, 2017] 


   JUSTICE KAGAN delivered the opinion of the Court.
   A federal statute, 18 U.S. C. §1425(a), makes it a crime
to “knowingly procure[ ], contrary to law, the naturaliza-
tion of any person.” And when someone is convicted under
§1425(a) of unlawfully procuring her own naturalization,
her citizenship is automatically revoked. See 8 U.S. C.
§1451(e). In this case, we consider what the Government
must prove to obtain such a conviction. We hold that the
Government must establish that an illegal act by the
defendant played some role in her acquisition of citizen-
ship. When the illegal act is a false statement, that means
demonstrating that the defendant lied about facts that
would have mattered to an immigration official, because
they would have justified denying naturalization or would
predictably have led to other facts warranting that result.
                             I
  Petitioner Divna Maslenjak is an ethnic Serb who re-
sided in Bosnia during the 1990’s, when a civil war between
Serbs and Muslims divided the new country. In 1998, she
and her family (her husband Ratko Maslenjak and their
two children) met with an American immigration official
2              MASLENJAK v. UNITED STATES

                     Opinion of the Court

to seek refugee status in the United States. Interviewed
under oath, Maslenjak explained that the family feared
persecution in Bosnia from both sides of the national rift.
Muslims, she said, would mistreat them because of their
ethnicity. And Serbs, she testified, would abuse them
because her husband had evaded service in the Bosnian
Serb Army by absconding to Serbia—where he remained
hidden, apart from the family, for some five years. See
App. to Pet. for Cert. 58a–60a. Persuaded of the Maslen-
jaks’ plight, American officials granted them refugee
status, and they immigrated to the United States in 2000.
   Six years later, Maslenjak applied for naturalization.
Question 23 on the application form asked whether she
had ever given “false or misleading information” to a
government official while applying for an immigration
benefit; question 24 similarly asked whether she had ever
“lied to a[ ] government official to gain entry or admission
into the United States.” Id., at 72a. Maslenjak answered
“no” to both questions, while swearing under oath that her
replies were true. Id., at 72a, 74a. She also swore that all
her written answers were true during a subsequent inter-
view with an immigration official. In August 2007,
Maslenjak was naturalized as a U. S. citizen.
   But Maslenjak’s professions of honesty were false: In
fact, she had made up much of the story she told to immi-
gration officials when seeking refuge in this country. Her
fiction began to unravel at around the same time she
applied for citizenship. In 2006, immigration officials
confronted Maslenjak’s husband Ratko with records show-
ing that he had not fled conscription during the Bosnian
civil war; rather, he had served as an officer in the Bos-
nian Serb Army. And not only that: He had served in a
brigade that participated in the Srebrenica massacre—a
slaughter of some 8,000 Bosnian Muslim civilians. Within
a year, the Government convicted Ratko on charges of
making false statements on immigration documents. The
                 Cite as: 582 U. S. ____ (2017)            3

                     Opinion of the Court

newly naturalized Maslenjak attempted to prevent Ratko’s
deportation. During proceedings on that matter, Maslen-
jak admitted she had known all along that Ratko spent
the war years not secreted in Serbia but fighting in
Bosnia.
   As a result, the Government charged Maslenjak with
knowingly “procur[ing], contrary to law, [her] naturaliza-
tion,” in violation of 18 U.S. C. §1425(a). According to the
Government’s theory, Maslenjak violated §1425(a) be-
cause, in the course of procuring her naturalization, she
broke another law: 18 U.S. C. §1015(a), which prohibits
knowingly making a false statement under oath in a natu-
ralization proceeding. The false statements the Govern-
ment invoked were Maslenjak’s answers to questions 23
and 24 on the citizenship application (stating that she had
not lied in seeking refugee status) and her corresponding
statements in the citizenship interview. Those state-
ments, the Government argued to the District Court, need
not have affected the naturalization decision to support a
conviction under §1425(a).         The court agreed: Over
Maslenjak’s objection, it instructed the jury that a convic-
tion was proper so long as the Government “prove[d] that
one of the defendant’s statements was false”—even if the
statement was not “material” and “did not influence the
decision to approve [her] naturalization.” App. to Pet. for
Cert. 86a. The jury returned a guilty verdict; and the
District Court, based on that finding, stripped Maslenjak
of her citizenship. See 8 U.S. C. §1451(e).
   The United States Court of Appeals for the Sixth Circuit
affirmed the conviction. As relevant here, the Sixth Cir-
cuit upheld the District Court’s instructions that Maslen-
jak’s false statements need not have influenced the natu-
ralization decision.      If, the Court of Appeals held,
Maslenjak made false statements violating §1015(a) and
she procured naturalization, then she also violated
§1425(a)—irrespective of whether the false statements
4                MASLENJAK v. UNITED STATES

                         Opinion of the Court

played any role in her obtaining citizenship. See 821 F.3d
675, 685–686 (2016). That decision created a conflict in
the Circuit Courts.1 We granted certiorari to resolve it,
580 U. S. ___ (2017), and we now vacate the Sixth Circuit’s
judgment.
                             II


                              A

   Section 1425(a), the parties agree, makes it a crime to
commit some other illegal act in connection with naturali-
zation. But the parties dispute the nature of the required
connection. Maslenjak argues that the relationship must
be “causal” in kind: A person “procures” her naturalization
“contrary to law,” she contends, only if a predicate crime in
some way “contribut[ed]” to her gaining citizenship. Brief
for Petitioner 21. By contrast, the Government proposes a
basically chronological link: Section 1425(a), it urges,
“punishes the commission of other violations of law in the
course of procuring naturalization”—even if the illegality
could not have had any effect on the naturalization deci-
sion. Brief for United States 14 (emphasis added). We
conclude that Maslenjak has the better of this argument.
   We begin, as usual, with the statutory text. In ordinary
usage, “to procure” something is “to get possession of ” it.
Webster’s Third New International Dictionary 1809
(2002); accord, Black’s Law Dictionary 1401 (10th ed.
2014) (defining “procure” as “[t]o obtain (something), esp.
by special effort or means”). So to “procure . . . naturaliza-
tion” means to obtain naturalization (or, to use another
——————
  1 Compare 821 F.3d 675, 685–686 (CA6 2016) (case below), with

United States v. Munyenyezi, 781 F.3d 532, 536 (CA1 2015) (requiring
the Government to make some showing that a misrepresentation
mattered to the naturalization decision); United States v. Latchin, 554
F.3d 709, 712–715 (CA7 2009) (same); United States v. Alferahin, 433
F.3d 1148, 1154–1156 (CA9 2006) (same); United States v. Aladekoba,
61 Fed. Appx. 27, 28 (CA4 2003) (same).
                 Cite as: 582 U. S. ____ (2017)           5

                     Opinion of the Court

word, citizenship). The adverbial phrase “contrary to law,”
wedged in between “procure” and “naturalization,” then
specifies how a person must procure naturalization so as
to run afoul of the statute: in contravention of the law—or,
in a word, illegally. Putting the pieces together, someone
“procure[s], contrary to law, naturalization” when she
obtains citizenship illegally.
   What, then, does that whole phrase mean? The most
natural understanding is that the illegal act must have
somehow contributed to the obtaining of citizenship.
Consider if someone said to you: “John obtained that
painting illegally.” You might imagine that he stole it off
the walls of a museum. Or that he paid for it with a
forged check. Or that he impersonated the true buyer
when the auction house delivered it. But in all events, you
would imagine illegal acts in some kind of means-end
relation—or otherwise said, in some kind of causal rela-
tion—to the painting’s acquisition. If someone said to you,
“John obtained that painting illegally, but his unlawful
acts did not play any role in his obtaining it,” you would
not have a clue what the statement meant. You would
think it nonsense—or perhaps the opening of a riddle.
That is because if no illegal act contributed at all to get-
ting the painting, then the painting would not have been
gotten illegally. And the same goes for naturalization. If
whatever illegal conduct occurring within the naturaliza-
tion process was a causal dead-end—if, so to speak, the
ripples from that act could not have reached the decision
to award citizenship—then the act cannot support a
charge that the applicant obtained naturalization illegally.
The conduct, though itself illegal, would not also make the
obtaining of citizenship so. To get citizenship unlawfully,
we understand, is to get it through an unlawful means—
and that is just to say that an illegality played some role
6                  MASLENJAK v. UNITED STATES

                           Opinion of the Court

in its acquisition.2
  The Government’s contrary view—that §1425(a) re-
quires only a “violation[ ] of law in the course of procuring
naturalization”—falters on the way language naturally
works. Brief for United States 14. Return for a moment
to our artwork example. Imagine this time that John
made an illegal turn while driving to the auction house to
purchase a painting. Would you say that he had “procured
the painting illegally” because he happened to violate the
——————
    2 Tobe fair, the idea of “obtaining citizenship illegally” has one other
possible meaning, but no one defends it here because it does not fit with
the rest of §1425. On this alternative reading, a person would violate
§1425(a) by obtaining citizenship without the requisite legal qualifica-
tions—regardless of whether she committed another illegal act in the
naturalization process. To vary our earlier example, suppose someone
told you that John procured a gun illegally. You might think that
meant John got the gun through independently unlawful conduct (e.g.,
he held up a gun store), as in the case of the painting. But you might
instead think that John was just not legally qualified to take possession
of a gun—because, for example, he once committed a felony. That
alternative interpretation is plausible with respect to goods that not
everyone is eligible to obtain, like guns—or like naturalization. And
indeed, we have interpreted a civil statute closely resembling
§1425(a)—which authorizes denaturalization when, inter alia, citizenship
is “illegally procured,” 8 U.S. C. §1451(a)—to cover that qualifications-
based species of illegality. See Fedorenko v. United States, 449
U.S. 490, 506 (1981). But neither party urges that reading here, and
for good reason. Unlike its civil analogue, §1425(a) has a companion
provision—§1425(b)—that makes it a crime to “procure or obtain
naturalization” for “[one]self or another person not entitled thereto.” If
obtaining citizenship without legal entitlement were enough to violate
§1425(a), then that highly specific language in §1425(b) would be
superfluous. Rather than reading those words to do no work, in viola-
tion of ordinary canons of statutory construction, we understand
Congress to have defined two separate crimes in §1425: Assuming the
appropriate mens rea, subsection (a) covers illegal means of procure-
ment, as described above, while subsection (b) covers simple lack of
qualifications. As we will explain, however, questions relating to
citizenship qualifications play a significant role when applying
§1425(a)’s causal standard in cases (like this one) predicated on false
statements. See infra, at 10–11.
                  Cite as: 582 U. S. ____ (2017)            7

                      Opinion of the Court

law in the course of obtaining it? Not likely. And again,
the same is true with respect to naturalization. Suppose
that an applicant for citizenship fills out the necessary
paperwork in a government office with a knife tucked
away in her handbag (but never mentioned or used). She
has violated the law—specifically, a statute criminalizing
the possession of a weapon in a federal building. See 18
U.S. C. §930. And she has surely done so “in the course
of ” procuring citizenship. But would you say, using Eng-
lish as you ordinarily would, that she has “procure[d]” her
citizenship “contrary to law” (or, as you would really
speak, “illegally”)? Once again, no. That is because the
violation of law and the acquisition of citizenship are in
that example merely coincidental: The one has no causal
relation to the other.
   The Government responds to such examples by seeking
to define them out of the statute, but that effort falls short
for multiple reasons. According to the Government, the
laws to which §1425(a) speaks are only laws “pertaining to
naturalization.” Brief for United States 20. But to begin
with, that claim fails on its own terms. The Government’s
proposed limitation has no basis in §1425(a)’s text (which
refers to “law” generally); it is a deus ex machina—
rationalized only by calling it “necessary,” Tr. of Oral Arg.
39, and serving only to get the Government out of a tight
interpretive spot. Indeed, the Government does not really
buy its own argument: At another point, it asserts that an
applicant for citizenship can violate §1425(a) by bribing a
government official, see Brief for United States 16—even
though the law against that conduct has nothing in par-
ticular to do with naturalization.         See 18 U.S. C.
§201(b)(1). And still more important, the Government’s
(sometime) carve-out does nothing to alter the linguistic
understanding that gives force to the examples the Gov-
ernment would exclude—and that applies just as well to
every application that would remain. Laws pertaining to
8                  MASLENJAK v. UNITED STATES

                           Opinion of the Court

naturalization, in other words, are subject to the same
rules of language usage as laws concerning other subjects.
And under those rules, as we have shown, §1425(a) de-
mands a means-end connection between a legal violation
and naturalization. See supra, at 5–6. Take §1015(a)’s
bar on making false statements in connection with natu-
ralization—the prototypical §1425(a) predicate, and the
one at issue here. If such a statement (in an interview,
say) has no bearing at all on the decision to award citizen-
ship, then it cannot render that award—as §1425(a) re-
quires—illegally gained.
   The broader statutory context reinforces that point,
because the Government’s reading would create a pro-
found mismatch between the requirements for naturaliza-
tion on the one hand and those for denaturalization on the
other. See West Virginia Univ. Hospitals, Inc. v. Casey,
499 U.S. 83, 101 (1991) (“[I]t is our role to make sense
rather than nonsense out of the corpus juris”). The immi-
gration statute requires all applicants for citizenship to
have “good moral character,” and largely defines that term
through a list of unlawful or unethical behaviors. 8
U.S. C. §§1427(a)(3), 1101(f ).3 On the Government’s
theory, some legal violations that do not justify denying
citizenship under that definition would nonetheless justify
revoking it later. Again, false statements under §1015(a)
offer an apt illustration. The statute’s description of “good
moral character” singles out a specific class of lies—“false
testimony for the purpose of obtaining [immigration]
benefits”—as a reason to deny naturalization. 8 U.S. C.
§1101(f )(6). By contrast, “[w]illful misrepresentations
made for other reasons, such as embarrassment, fear, or a
desire for privacy, were not deemed sufficiently culpable to
——————
  3 The list of disqualifying conduct is wide-ranging. See, e.g., 8 U.S. C.

§1101(f)(4) (illegal gambling); §1101(f)(8) (aggravated felony conviction);
§1101(f)(9) (participation in genocide).
                 Cite as: 582 U. S. ____ (2017)           9

                     Opinion of the Court

brand the applicant as someone who lacks good moral
character”—and so are not generally disqualifying.
Kungys v. United States, 485 U.S. 759, 780 (1988) (quot-
ing Supplemental Brief for United States 12). But under
the Government’s reading of §1425(a), a lie told in the
naturalization process—even out of embarrassment, fear,
or a desire for privacy—would always provide a basis for
rescinding citizenship. The Government could thus take
away on one day what it was required to give the day
before.
   And by so wholly unmooring the revocation of citizen-
ship from its award, the Government opens the door to a
world of disquieting consequences—which we would need
far stronger textual support to believe Congress intended.
Consider the kinds of questions a person seeking citizen-
ship confronts on the standard application form. Says one:
“Have you EVER been . . . in any way associated with[ ]
any organization, association, fund, foundation, party,
club, society, or similar group[?]” Form N–400, Applica-
tion for Naturalization 12 (2016), online at http://www.
uscis.gov/n-400 (as last visited June 20, 2017) (bold in
original). Asks another: “Have you EVER committed . . . a
crime or offense for which you were NOT arrested?” Id.,
at 14. Suppose, for reasons of embarrassment or what-
have-you, a person concealed her membership in an online
support group or failed to disclose a prior speeding viola-
tion. Under the Government’s view, a prosecutor could
scour her paperwork and bring a §1425(a) charge on that
meager basis, even many years after she became a citizen.
That would give prosecutors nearly limitless leverage—
and afford newly naturalized Americans precious little
security.    Small wonder that Congress, in enacting
§1425(a), did not go so far as the Government claims. The
statute it passed, most naturally read, strips a person of
citizenship not when she committed any illegal act during
the naturalization process, but only when that act played
10                MASLENJAK v. UNITED STATES

                          Opinion of the Court

some role in her naturalization.
                              B
   That conclusion leaves us with a more operational ques-
tion: How should §1425(a)’s requirement of causal influ-
ence apply in practice, when charges are brought under
that law?4 Because the proper analysis may vary with the
nature of the predicate crime, we confine our discussion of
that issue to the kind of underlying illegality alleged here:
a false statement made to government officials. Such
conduct can affect a naturalization decision in a single,
significant way—by distorting the Government’s under-
standing of the facts when it investigates, and then adju-
dicates, an application. So the issue a jury must decide in
a case like this one is whether a false statement sufficiently
altered those processes as to have influenced an award
of citizenship.
   The answer to that question, like the naturalization
decision itself, turns on objective legal criteria. Congress
——————
  4 JUSTICE GORSUCH would stop before answering that question, see

post, at 2 (opinion concurring in part and concurring in judgment), but
we think that such a halfway-decision would fail to fulfill our responsi-
bility to both parties and courts. The Government needs to know what
prosecutions to bring; defendants need to know what defenses to offer;
and district courts need to know how to instruct juries. Telling them
only “§1425(a) has something to do with causation” would not much
help them make those decisions. And we are well-positioned to provide
further guidance. The parties have had every opportunity to address
the nature of the statute’s causal standard, and both gave us consid-
ered views about how the law should work in practice. See, e.g., Brief
for Petitioner 23–24, 30; Brief for United States 17–18, 48; Tr. of Oral
Arg. 14–16, 23–25, 39–46. Moreover, many lower courts have already
addressed those same issues—including one that has called this Court’s
failure to provide clear guidance “maddening[ ].” Latchin, 554 F.3d, at
713; see, e.g., id., at 713–714; Munyenyezi, 781 F.3d, at 536–538;
Alferahin, 433 F.3d, at 1155; Aladekoba, 61 Fed. Appx., at 27–28;
United States v. Acheampong, 2015 WL 926113, *2–*3 (D Kan., Mar. 3,
2015); United States v. Odeh, 2014 WL 5473042, *7–*8 (ED Mich., Oct.
27, 2014).
                  Cite as: 582 U. S. ____ (2017)            11

                      Opinion of the Court

has prescribed specific eligibility standards for new citi-
zens, respecting such matters as length of residency and
“physical[ ] presen[ce],” understanding of English and
American government, and (as previously mentioned)
“good moral character,” with all its many specific compo-
nents. See 8 U.S. C. §§1423(a), 1427(a); supra, at 8.
Government officials are obligated to apply that body of
law faithfully—granting naturalization when the appli-
cable criteria are satisfied, and denying it when they are not.
See Kungys, 485 U.S., at 774, n. 9 (opinion of Scalia, J.);
id., at 787 (Stevens, J., concurring in judgment). And to
ensure right results are reached, a court can reverse such
a determination, at an applicant’s request, based on its
“own findings of fact and conclusions of law.” 8 U.S. C.
§1421(c). The entire system, in other words, is set up to
provide little or no room for subjective preferences or
personal whims. Because that is so, the question of what
any individual decisionmaker might have done with accu-
rate information is beside the point: The defendant in a
§1425(a) case should neither benefit nor suffer from a
wayward official’s deviations from legal requirements.
Accordingly, the proper causal inquiry under §1425(a) is
framed in objective terms: To decide whether a defendant
acquired citizenship by means of a lie, a jury must evalu-
ate how knowledge of the real facts would have affected a
reasonable government official properly applying naturali-
zation law.
  If the facts the defendant misrepresented are them-
selves disqualifying, the jury can make quick work of that
inquiry. In such a case, there is an obvious causal link
between the defendant’s lie and her procurement of citi-
zenship. To take an example: An applicant for citizenship
must be physically present in the United States for more
than half of the five-year period preceding her application.
See 8 U.S. C. §1427(a)(1). Suppose a defendant misrepre-
sented her travel history to convey she had met that re-
12                MASLENJAK v. UNITED STATES

                         Opinion of the Court

quirement, when in fact she had not. The Government
need only expose that lie to establish that she obtained
naturalization illegally—for had she told the truth in-
stead, the official would have promptly denied her applica-
tion. Or consider another, perhaps more common case
stemming from the “good moral character” criterion. See
§1427(a)(3); supra, at 8. That phrase is defined to exclude
any person who has been convicted of an aggravated fel-
ony. See §1101(f )(8). If a defendant falsely denied such a
conviction, she too would have gotten her citizenship by
means of a lie—for otherwise the outcome would have
been different. In short, when the defendant misrepre-
sents facts that the law deems incompatible with citizen-
ship, her lie must have played a role in her naturalization.
   But that is not the only time a jury can find that a
defendant’s lie had the requisite bearing on a naturaliza-
tion decision. For even if the true facts lying behind a
false statement would not “in and of themselves justify
denial of citizenship,” they could have “led to the discovery
of other facts which would” do so. Chaunt v. United
States, 364 U.S. 350, 352–353 (1960). We previously
addressed that possibility when considering the civil
statute that authorizes the Government to revoke natural-
ization. See Kungys, 485 U.S., at 774–777 (opinion of
Scalia, J.) (interpreting 8 U.S. C. §1451(a)).5 As we ex-
plained in that context, a person whose lies throw investi-
gators off a trail leading to disqualifying facts gets her
citizenship by means of those lies—no less than if she had
denied the damning facts at the very end of the trail. See
ibid.
   When relying on such an investigation-based theory, the
——————
   5 Kungys concerned the part of that statute providing for the revoca-

tion of citizenship “procured by concealment of a material fact or by
willful misrepresentation.” §1451(a). As noted earlier, the same
statute includes a prong covering citizenship that is “illegally pro-
cured.” See n. 2, supra.
                  Cite as: 582 U. S. ____ (2017)           13

                      Opinion of the Court

Government must make a two-part showing to meet its
burden. As an initial matter, the Government has to
prove that the misrepresented fact was sufficiently rele-
vant to one or another naturalization criterion that it
would have prompted reasonable officials, “seeking only
evidence concerning citizenship qualifications,” to under-
take further investigation. Id., at 774, n. 9. If that much
is true, the inquiry turns to the prospect that such an
investigation would have borne disqualifying fruit. As to
that second link in the causal chain, the Government need
not show definitively that its investigation would have
unearthed a disqualifying fact (though, of course, it may).
Rather, the Government need only establish that the
investigation “would predictably have disclosed” some
legal disqualification. Id., at 774; see id., at 783 (Brennan,
J., concurring). If that is so, the defendant’s misrepresen-
tation contributed to the citizenship award in the way we
think §1425(a) requires.
   That standard reflects two real-world attributes of cases
premised on what an unhindered investigation would have
found. First is the difficulty of proving that a hypothetical
inquiry would have led to some disqualifying discovery,
often several years after the defendant told her lies. As
witnesses and other evidence disappear, the Government’s
effort to reconstruct the course of a “could have been”
investigation confronts ever-mounting obstacles. See id.,
at 779 (opinion of Scalia, J.). Second, and critical to our
analysis, is that the defendant—not the Government—
bears the blame for that evidentiary predicament. After
all, the inquiry cannot get this far unless the defendant
made an unlawful false statement and, by so doing, ob-
structed the normal course of an investigation. See id., at
783 (Brennan, J., concurring) (emphasizing that “the
citizen’s misrepresentation [in a naturalization proceed-
ing] necessarily frustrated the Government’s investigative
efforts”); see also Bigelow v. RKO Radio Pictures, Inc., 327
14             MASLENJAK v. UNITED STATES

                      Opinion of the Court

U. S. 251, 265 (1946) (“The most elementary conceptions of
justice and public policy require that the wrongdoer shall
bear the risk of the uncertainty which his own wrong has
created”).
   Section 1425(a) is best read to take those exigencies and
equities into account, by enabling the Government (as just
described) to rest on disqualifications that a thwarted
investigation predictably would have uncovered. A yet-
stricter causal requirement, demanding proof positive that
a disqualifying fact would have been found, sets the bar so
high that “we cannot conceive that Congress intended”
that result. Kungys, 485 U.S., at 777 (opinion of Scalia,
J.). And nothing in the statutory text requires that ap-
proach. While §1425(a) clearly imports some kind of
causal or means-end relation, see supra, at 5–9, Congress
left that relation’s precise character unspecified. Cf. Bur-
rage v. United States, 571 U. S. ___, ___ (2014) (slip op., at
10) (noting that courts have not always construed criminal
statutes to “require[ ] strict but-for causality,” and have
greater reason to reject such a reading when the laws do
not use language like “results from” or “because of ”). The
open-endedness of the statutory language allows, indeed
supports, our adoption of a demanding but still practicable
causal standard.
   Even when the Government can make its two-part
showing, however, the defendant may be able to overcome
it. Section 1425(a) is not a tool for denaturalizing people
who, the available evidence indicates, were actually quali-
fied for the citizenship they obtained. When addressing
the civil denaturalization statute, this Court insisted on a
similar point: We provided the defendant with an oppor-
tunity to rebut the Government’s case “by showing,
through a preponderance of the evidence, that the statutory
requirement as to which [a lie] had a natural tendency
to produce a favorable decision was in fact met.” Kungys,
485 U.S., at 777 (opinion of Scalia, J.) (emphasis deleted);
                  Cite as: 582 U. S. ____ (2017)           15

                      Opinion of the Court

accord, id., at 783–784 (Brennan, J., concurring). Or said
otherwise, we gave the defendant a chance to establish
that she was qualified for citizenship, and held that she
could not be denaturalized if she did so—even though she
concealed or misrepresented facts that suggested the
opposite. And indeed, all our denaturalization decisions
share this crucial feature: We have never read a statute to
strip citizenship from someone who met the legal criteria
for acquiring it. See, e.g., Fedorenko v. United States, 449
U.S. 490, 505–507 (1981); Costello v. United States, 365
U.S. 265, 269–272 (1961); Schneiderman v. United States,
320 U.S. 118, 122–123 (1943). We will not start now.
Whatever the Government shows with respect to a
thwarted investigation, qualification for citizenship is a
complete defense to a prosecution brought under §1425(a).
                             III
  Measured against all we have said, the jury instructions
in this case were in error. As earlier noted, the District
Court told the jury that it could convict based on any false
statement in the naturalization process (i.e., any violation
of §1015(a)), no matter how inconsequential to the ulti-
mate decision. See App. to Pet. for Cert. 86a; supra, at 3.
But as we have shown, the jury needed to find more than
an unlawful false statement. Recall that Maslenjak’s lie
in the naturalization process concerned her prior state-
ments to immigration officials: She swore that she had
been honest when applying for admission as a refugee, but
in fact she had not. See supra, at 2–3. The jury could
have convicted if that earlier dishonesty (i.e., the thing she
misrepresented when seeking citizenship) were itself a
reason to deny naturalization—say, because it counted as
“false testimony for the purpose of obtaining [immigration]
benefits” and thus demonstrated bad moral character. See
supra, at 11–12. Or else, the jury could have convicted if
(1) knowledge of that prior dishonesty would have led a
16             MASLENJAK v. UNITED STATES

                     Opinion of the Court

reasonable official to make some further investigation
(say, into the circumstances of her admission), (2) that
inquiry would predictably have yielded a legal basis for
rejecting her citizenship application, and (3) Maslenjak
failed to show that (notwithstanding such an objective
likelihood) she was in fact qualified to become a U. S.
citizen. See supra, at 12–15. This jury, however, was not
asked to—and so did not—make any of those determina-
tions. Accordingly, Maslenjak was not convicted by a
properly instructed jury of “procur[ing], contrary to law,
[her] naturalization.”
   The Government asserts that any instructional error in
this case was harmless. “Had officials known the truth,”
the Government asserts, “it would have affected their
decision to grant [Maslenjak] citizenship.” Brief for United
States 12. Unsurprisingly, Maslenjak disagrees. See
Tr. of Oral Arg. 6–8; Reply to Brief in Opposition 9–10. In
keeping with our usual practice, we leave that dispute for
resolution on remand. See, e.g., Skilling v. United States,
561 U.S. 358, 414 (2010).
   For the reasons stated, we vacate the judgment of the
Court of Appeals and remand the case for further proceed-
ings consistent with this opinion.
                                            It is so ordered.
                 Cite as: 582 U. S. ____ (2017)           1

                    Opinion of GORSUCH, J.

SUPREME COURT OF THE UNITED STATES
                         _________________

                          No. 16–309
                         _________________


         DIVNA MASLENJAK, PETITIONER v.


                UNITED STATES


 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT


                        [June 22, 2017] 


   JUSTICE GORSUCH, with whom JUSTICE THOMAS joins,
concurring in part and concurring in the judgment.
   The Court holds that the plain text and structure of the
statute before us require the Government to prove causa-
tion as an element of conviction: The defendant’s illegal
conduct must, in some manner, cause her naturalization.
I agree with this much and concur in Part II–A of the
Court’s opinion to the extent it so holds. And because the
jury wasn’t instructed at all about causation, I agree too
that reversal is required.
   But, respectfully, there I would stop. In an effort to
“operational[ize]” the statute’s causation requirement, the
Court says a great deal more, offering, for example, two
newly announced tests, the second with two more sub-
parts, and a new affirmative defense—all while indicating
that some of these new tests and defenses may apply only
in some but not all cases. See, e.g., ante, at 10–15. The
work here is surely thoughtful and may prove entirely
sound. But the question presented and the briefing before
us focused primarily on whether the statute contains a
materiality element, not on the contours of a causation
requirement. So the parties have not had the chance to
join issue fully on the matters now decided. Compare
ante, at 10, n. 4, with Brief for Petitioner, pp. i, 18–38;
Brief for United States, pp. i, 12–51. And, of course, the
2              MASLENJAK v. UNITED STATES

                    Opinion of GORSUCH, J.

lower courts have not had a chance to pass on any of these
questions in the first instance. Most cited by the Court
have (again) focused only on the materiality (not causa-
tion) question; none has tested the elaborate operational
details advanced today; and at least one has found our
prior unilateral and fractured foray into a related statute
in Kungys v. United States, 485 U.S. 759 (1988), “madden-
ing[ ].” See ante, at 10, n. 4 (collecting cases).
   Respectfully, it seems to me at least reasonably possible
that the crucible of adversarial testing on which we usually
depend, along with the experience of our thoughtful col-
leagues on the district and circuit benches, could yield
insights (or reveal pitfalls) we cannot muster guided only
by our own lights. So while I agree with the Court that
the parties will need guidance about the details of the
statute’s causation requirement, see ibid., I have no doubt
that the Court of Appeals, with aid of briefing from the
parties, can supply that on remand. Other circuits may
improve that guidance over time too. And eventually we
can bless the best of it. For my part, I believe it is work
enough for the day to recognize that the statute requires
some proof of causation, that the jury instructions here did
not, and to allow the parties and courts of appeals to take
it from there as they usually do. This Court often speaks
most wisely when it speaks last.
                  Cite as: 582 U. S. ____ (2017)            1

                ALITO, J., concurring in judgment

SUPREME COURT OF THE UNITED STATES
                          _________________

                           No. 16–309
                          _________________


         DIVNA MASLENJAK, PETITIONER v.

                UNITED STATES

 ON WRIT OF CERTIORARI TO THE UNITED STATES COURT OF 

            APPEALS FOR THE SIXTH CIRCUIT

                         [June 22, 2017]


   JUSTICE ALITO, concurring in the judgment.
   We granted review in this case to decide whether “a
naturalized American citizen can be stripped of her citi-
zenship in a criminal proceeding based on an immaterial
false statement.” Pet. for Cert. i. The answer to that
question is “no.” Although the relevant criminal statute,
18 U.S. C. §1425(a), does not expressly refer to the con-
cept of materiality, the critical statutory language effec-
tively requires proof of materiality in a case involving false
statements. The statute makes it a crime for a person to
“procure” naturalization “contrary to law.” In false state-
ment cases, then, the statute essentially imposes the
familiar materiality requirement that applies in other
contexts. That is, a person violates the statute by procur-
ing naturalization through an illegal false statement
which has a “natural tendency to influence” the outcome—
that is, the obtaining of naturalization. Kungys v. United
States, 485 U.S. 759, 772 (1988).
   Understood in this way, Section 1425(a) does not require
proof that a false statement actually had some effect on
the naturalization decision. The operative statutory lan-
guage—“procure” naturalization “contrary to law”—
imposes no such requirement.
   Here is an example. Eight co-workers jointly buy two
season tickets to see their favorite football team play.
2              MASLENJAK v. UNITED STATES

                ALITO, J., concurring in judgment

They all write their names on a piece of paper and place
the slips in a hat to see who will get the tickets for the big
game with their team’s traditional rival. One of the
friends puts his name in twice, and his name is drawn. I
would say that he “procured” the tickets “contrary to” the
rules of the drawing even though he might have won if he
had put his name in only once.
   Here is another example. A runner who holds the
world’s record in an event wants to make sure she wins
the gold medal at the Olympics, so she takes a perfor-
mance enhancing drug. She wins the race but fails a drug
test and is disqualified. The second-place time is slow,
and sportswriters speculate that she would have won
without taking the drug. But it would be entirely con-
sistent with standard English usage for the race officials
to say that she “procured” her first-place finish “contrary
to” the governing rules.
   As these examples illustrate—and others could be added—
the language of 18 U.S. C. §1425(a) does not require
that an illegal false statement have a demonstrable effect
on the naturalization decision. Instead, the statute ap-
plies when a person makes an illegal false statement to
obtain naturalization, and that false statement is material
to the outcome. I see no indication that Congress meant to
require more.
   One additional point is worth mentioning. Section
1425(a) not only makes it a crime to procure naturaliza-
tion contrary to law; it applies equally to any person who
“attempts to procure, contrary to law . . . . naturalization.”
Therefore, if a defendant knowingly performs a substan-
tial act that he or she thinks will procure naturalization,
that is sufficient for conviction. See United States v.
Resendiz-Ponce, 549 U.S. 102, 106–108 (2007).